DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.

Response to Amendment
The Amendment filed December 16, 2021 has been entered. 
Claims 3-4, 7, 10-11, 14, 17 and 20 have been canceled. 
Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 18-19 are pending in this application. 

Allowable Subject Matter
Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Hu (U.S. Patent No. 9,015,561 B1) discloses: A method of operating a data storage system, comprising: 
identifying data for storage in a non-volatile memory die (Hu 16:14–19: “The number of blocks in a RAID stripe may increase so that, for example, RAID stripe 422 of Zone 1 might be reduced in size to N−Y at some point. This change could be triggered by a write-erase 
The Examiner finds of memory Integrated Circuit (IC) 744 of Hu including a three-dimensional nonvolatile NAND memory array 746 teaches the claimed “non-volatile memory die”.); 
generating one or more data redundancy bits for the data; 
writing one or more data pages to the non-volatile memory die by at least spanning bits of the data and the one or more data redundancy bits across a quantity of data storage cells of more than one plane of the non-volatile memory die (Hu 2:53–4:4: “The categorizing into at least the first category and the second category may include categorizing into a third category that has a third expected error rate that is less than the first and second expected error rates and no redundancy calculation may be performed for data in the third category of physical levels. X may be greater than or equal to N. The physical levels of the first category may be physically located below the physical levels of the second category. The third category of physical levels may include uppermost physical levels of the three-dimensional nonvolatile memory. Memory hole diameter may be less in the first category of physical levels than in the second category of physical levels. Performing the redundancy calculation for data in the first category of physical levels across N blocks may include performing an Exclusive OR (XOR) operation on user data in the first category of physical blocks across the N blocks to generate first XOR data. The XOR operation may subsequently be reversed in order to generate a copy of a portion of the user data from the first XOR data and from other portions of the user data. The subsequent reversing of the XOR operation may be performed in response to a determination that the portion of data in physical levels of the first category is uncorrectable by Error Correction Code.
An example of a three-dimensional nonvolatile NAND memory system includes: a three-dimensional nonvolatile NAND memory that is monolithically formed in a plurality of physical 
The redundancy circuit may include an exclusive OR (XOR) circuit on the substrate, which is configured to generate XOR data with different degrees of redundancy by XORing different numbers of blocks for high risk physical levels and low risk physical levels. An Error Correction Code (ECC) circuit may be configured to encode data prior to storage in the three-dimensional nonvolatile NAND memory, configured to decode data that is read from the three-dimensional nonvolatile NAND memory, and configured to identify when data that is read from the three-dimensional NAND memory is uncorrectable. The redundancy circuit may be further configured to regenerate a portion of data when the portion of data is identified as uncorrectable by the ECC circuit. The three-dimensional NAND memory system may include: a redundant block that is dedicated to storage of redundant data; and a write circuit on the substrate that is configured to write the redundant data from the redundancy circuit in the redundant block. The plurality of physical levels may further include medium risk levels that are physically located between the high risk physical levels and the low risk physical levels, the medium risk levels having memory hole diameters that are intermediate between memory hole diameters in high risk physical levels and memory hole diameters in low risk physical levels.
An example of a method of operating a three-dimensional nonvolatile memory that is monolithically formed in a plurality of physical levels of memory cells disposed above a substrate, memory cells in the plurality of physical levels connected in series to form vertical 
An example of a three-dimensional nonvolatile NAND memory system includes: a three-dimensional nonvolatile NAND memory that is monolithically formed in a plurality of physical levels of memory cells disposed above a substrate, the plurality of physical levels including high risk physical levels in which there is a high risk of bad bits and low risk physical levels in which there is a low risk of bad bits; a plurality of memory hole structures extending vertically through the plurality of physical levels to connect memory cells of the plurality of physical levels into vertical NAND strings, the plurality of memory hole structures having small diameters in the high risk physical levels and having large diameters in the low risk physical levels; an Error Correction Code (ECC) circuit that is configured to encode data prior to storage in the three-dimensional nonvolatile NAND memory, configured to decode data that is read from the three-dimensional nonvolatile NAND memory, and configured to identify when data that is read from the three-dimensional NAND memory is uncorrectable; and an XOR circuit that is configured to generate XOR data with different degrees of redundancy for high risk physical levels and low 
Hu 15:8–49: “According to an aspect of the present invention, the physical levels of a three dimensional memory are categorized into zones and different redundancy schemes are then used for the different zones. FIG. 13 shows an example where a group of blocks 0-N are categorized into Zone 1, containing the lower physical levels, which have a high risk of bad bits and Zone 2 containing the upper physical levels, which have a low risk of bad bits. Because Zone 1 would be expected to have a higher error rate than Zone 2, a higher degree of redundancy may be appropriate for Zone 1 than for Zone 2. In other examples, physical levels may be categorized into three or more zones (up to N different zones corresponding to N physical levels) with different degrees for each zone.
Different degrees of redundancy may be achieved in a number of ways. FIG. 14 shows an example in which physical levels are categorized into three zones (Zone 1-Zone 3) with different redundancy schemes being applied to each. In particular, in Zone 1, blocks 0-N form a RAID stripe 422, while in Zone 2, blocks 0-N+X form RAID stripe 424. The value of N may be chosen so that the probability of data of more than one of blocks 0-N in Zone 1 becoming uncorrectable is acceptably low. Similarly, the value of N+X may be chosen so that the probability of data of more than one of blocks 0-N+X in Zone 2 becoming uncorrectable is acceptably low. The values of N and X may depend on many factors including physical geometry of the memory, programming and reading schemes, and ECC correction schemes. For example, X may be greater than or equal to N in some cases. Because Zone 2 has a lower risk of bad bits than Zone 1, a larger RAID stripe may be used in Zone 2 compared with Zone 1. This is more efficient than applying the same degree of redundancy to all physical levels because less redundant data is stored in the memory overall thus saving space and reducing overhead required for writing redundant data. In other examples, more zones may be used with different sized RAID stripes.”

The Examiner notes the physical levels of the three dimensional memory are categorized into zones that require different redundancy schemes as illustrated Figs. 13–14 of Hu. Redundant data is calculated on a level by level and word line by word line basis across blocks in the group, commonly referred to as a RAID stripe. The redundant data may be stored across the strip so that each block includes both user data and redundant data.
The Examiner further notes the blocks as illustrated in Figures 12 to 14 of Hu are comprised of separate groups of memory cells that share a wordline stripe with neighboring group used to calculate redundant data on each physical level. See e.g., Hu 14:39–53 (“Each block contains a number of word lines at each physical level which are collectively referred to as WL0-WLN … The group of blocks including the redundant block may be considered a RAID stripe. Redundant data may be calculated on a level by level and word line by word line basis.”). Accordingly, the Examiner finds each block as illustrated in Figures 13 and 14 of Hu teaches the claimed “plane” and thus, the plurality of blocks 0-N of Hu teach the claimed “more than one plane”. 
The Examiner finds the performing of the first Exclusive OR (XOR) calculation for data in the uppermost physical level of a block, across N blocks of the three-dimensional nonvolatile memory, to generate first redundant data; storing the first redundant data across in the three-dimensional nonvolatile memory as disclosed in Hu teaches the claimed “generating one or more data redundancy bits for the data; writing one or more data pages to the non-volatile memory die by at least spanning bits of the data and the one or more data redundancy bits . 
	Hu in a separate embodiment teaches: wherein planes of the non-volatile memory die [have distinct source lines (source line being distinct for each Block as illustrated in Figure 9B of Hu) and correspond to separately addressable collections of blocks of data storage cells] (The Examiner finds the memory cells located on wordlines in Block A and Block B having separate Source lines as illustrated in Figure 9B of Hu teaches the claimed “wherein planes of the non-volatile memory die [have distinct source lines and correspond to separately addressable collections of blocks of data storage cells.]”).
The Examiner finds it would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the straight vertical NAND string memory structure as illustrated in Figure 9B of Hu as the memory block structure in Figures 13-14 of Hu, because this combination is merely a known Vertical NAND string arranged to form a 3-D NAND array as disclosed in Hu. See e.g., Hu 11:34–35, 12:32–40. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in Hu.
writing one or more data pages to the non-volatile memory die by at least spanning bits of the data and the one or more data redundancy bits across a quantity of data storage cells of more than one plane of the non-volatile memory die, wherein planes of the non-volatile memory die comprise groupings of blocks of data storage cells, with each of the planes having [a common] source line[] (Paragraph [0090]: “In some embodiments, each SLC block stores two pages of parity data, one comprising parity data for that SLC block and the other comprising parity data for another SLC block in the same memory die (e.g., an SLC block in a different memory plane of a memory die having two memory planes).”
The Examiner finds the parity data being applied across a block within a memory plane of a memory die sharing a common source line as illustrated in Figure 4 of Kashyap teaches the claimed “writing one or more data pages to the non-volatile memory die by at least spanning bits of the data and the one or more data redundancy bits across a quantity of data storage cells of more than one plane of the non-volatile memory die, wherein planes of the non-volatile memory die comprise groupings of blocks of data storage cells, with each of the planes having [a common] source line[]”).
However, the Examiner finds Hu and Kashyap do not teach or suggest the claimed “wherein planes of the non-volatile memory die comprise groupings of blocks of data storage cells, with each of the planes having independently controlled source lines and bit lines that provide for at least concurrent write operations to each of the planes.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claims 8 and 15 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 8 and 15 are allowable for the same reasons as set forth above in claim 1.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112